DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. ( Wu, US 2018/0308981).
Regarding claim 1, Wu shows a pixel comprising: a photodiode layer comprising a photodetector (PD in FIG. 2 and [0030]) and two or more silicon based circular transistors (Tr1 and [0034]); and an interconnect layer (see FIG. 2) coupled to the photodiode layer (see Fig. 2), the interconnect layer comprising an amorphous oxide semiconductor (AOS) transistor (Tr3 [0037]) operatively coupled with the two or more silicon based circular transistors (Tr1 and [0034]).
Regarding claim 2, Wu shows a pixel comprising, wherein the AOS transistor comprises an indium-gallium-zinc- oxide (IGZO) transistor (Tr3 [0037]).  
Regarding claim 3, Wu shows a pixel comprising, wherein the AOS transistor is at least partially light shielded by a first metal layer (PL1 in FIG. 1 with respect to FIG 2 and [0025] i.e. made of metal and capable of block light) on a first side of the 
Regarding claim 4, Wu shows a pixel comprising, wherein AOS transistor is a reset transistor coupled to a floating diffusion (Tr2 in FIG. 2).
Regarding claim 5, Wu shows a pixel comprising a photodetector coupled with a circular transfer gate (PD in FIG.2 and related text and [0030]); one or more amorphous oxide semiconductor (AOS) transistors (Tr3 [0037]) coupled with a capacitor (C2 in FIG. 2) and with a floating diffusion (Tr2 in Fig. 2); and a selection transistor (SD in FIG. 2) coupled with the floating diffusion and with the one or more AOS transistors (See FIG. 2).  
Regarding claim 6, Wu shows a pixel further comprising a second photodetector coupled with a second transfer gate coupled with the floating diffusion (see FIG. 2 and related text).  
Regarding claim 7, Wu shows a pixel, wherein the second transfer gate comprises a circular transfer gate (see FIG. 2 and related text).  
Regarding claim 8, Wu shows a pixel comprising, wherein the AOS transistor comprises an indium-gallium-zinc- oxide (IGZO) transistor (Tr3 [0037]).  
Regarding claim 9, Wu shows a pixel, wherein the one or more AOS transistors comprises a reset transistor coupled with a gain control transistor (SW in FIG. 2).  
Regarding claim 10, Wu shows a pixel, wherein the selection transistor is a silicon based transistor (see FIG. 2 and related text).  

Regarding claim 12, Wu shows a pixel, wherein the floating diffusion forms an inner connection of the transfer gate (see FIG. 2 and related text).  
Regarding claim 13, Wu shows a pixel circuit comprising: a sensor circuit comprising a photodetector (PD in FIG. 2) coupled with a reset transistor and a read out transistor (see FIG. 2 and related text); a sample and hold (S/H) stage coupled to the read out transistor (see Fig. 2), the S/H stage comprising; an input coupled with the sensor circuit (see Fig. 2); an amorphous oxide semiconductor (AOS) sample transistor; and a capacitor coupled with the AOS sample transistor (see Fig. 2); and a buffer circuit coupled with an output of the S/H stage, the buffer circuit comprising a selection transistor (see Fig. 2).  
Regarding claim 14, Wu shows a pixel circuit, wherein the AOS transistor comprises an indium-gallium-zinc- oxide (IGZO) transistor (see FIG. 2 and related text).
Regarding claim 15, Wu shows a pixel circuit, wherein the S/H stage further comprises an AOS calibration transistor and a second capacitor (see FIG. 2 and related text).
Regarding claim 16, Wu shows a pixel circuit, wherein a precharge circuit coupled to the S/H stage (see FIG. 2 and related text).
Regarding claim 17, Wu shows a pixel circuit, wherein one of a second or a second and third AOS sample transistor (see FIG. 2 and related text).

Regarding claim 19, Wu shows a pixel circuit, wherein the AOS sample transistor is at least partially light shielded by a first and a second metal layer (see FIG. 2 and related text).
Regarding claim 20, Wu shows a pixel circuit, wherein the AOS sample transistor is coupled between the precharge circuit and the sensor circuit (see FIG. 2 and related text).
Response to Arguments
Applicant's arguments filed on December 2, 2020 have been fully considered but they are not persuasive. Remarks page 7, applicants argue that Wu teaches only one transistor e.g. Tr1 and transistors are not circular as opposed to two or more circular transistors as claimed. However, Wu shows at least two transistors ([0034] e.g. Tr1a and Tr1b) and transistor comprises at least circular arc pattern ([0034]). 
At least one of these reasons, the applicant's arguments are not deemed persuasive and the rejections of the claims remains as noted in the previous office action.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893